DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, and 10-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Soothsayer: Predicting Capacity Usage in Backup Storage Systems”, Vaughn et al. (referred hereafter Vaughn et al.).
Referring to claim 1, Vaughn et al. disclose a computer-implemented method (Abstract) comprising:
e.g., “Backup History” – Figure 1(a); page 209, 2nd col., lines 3-18; page 209, III. Forecasting Backup Sizes: 1st para.);
processing the historical data, wherein processing the historical data includes one or more of identifying a null value in the historical data and removing the null value from the historical data (e.g., Equations 1-2) and checking the historical data for stationarity (page 210, A. ARIMA section; pages 210-211, B. Stochastic Model with Clustering section; Figures 1(a) & 1(b)); 
forecasting usage data for at least two frequencies of a plurality of frequencies associated with the historical data based upon, at least in part, the historical data (page 211, C. Forecasting: 1st – 3rd para.; page 211, 2) Modeling Full Backups section), wherein the plurality of frequencies includes a daily frequency, a weekly frequency, and a monthly frequency (Figures 2(a) & 2(b));
determining that the usage data is forecasted more accurately for a first frequency of the at least two frequencies than for a second frequency of the at least two frequencies (page 211, 2) Modeling Full Backups section; pages 211-212, D. Merged Model section);
selecting the usage data forecasted for the first frequency of the at least two frequencies based upon, at least in part, determining that the usage data is forecasted more accurately for the first frequency (page 212, IV. Predicting Capacity Usage: 1st – 2nd para.; page 212, A. Full Backups section; B. Adding Incremental Backups section; Figures 3 & 4); 
predicting future usage of an item based upon, at least in part, the usage data forecasted for the first frequency (pages 213-214, A. Datasets section; page 214, B. Linear Dataset section; pages 214-215, C. Trending Dataset section; pages 215-216, D. Stratified Dataset section; Figures 7 & 9-13; Table I); and
providing, by the computing device, a notification of the future usage of the item (page 216, E. Summary of the Results section; Table II; page 216, F. Training Size and Prediction Length section). 
As to claim 8, Vaughn et al. disclose a computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations (Abstract) comprising:
e.g., “Backup History” – Figure 1(a); page 209, 2nd col., lines 3-18; page 209, III. Forecasting Backup Sizes: 1st para.);
processing the historical data, wherein processing the historical data includes one or more of identifying a null value in the historical data and removing the null value from the historical data (e.g., Equations 1-2) and checking the historical data for stationarity (page 210, A. ARIMA section; pages 210-211, B. Stochastic Model with Clustering section; Figures 1(a) & 1(b)); 
forecasting usage data for at least two frequencies of a plurality of frequencies associated with the historical data based upon, at least in part, the historical data (page 211, C. Forecasting: 1st – 3rd para.; page 211, 2) Modeling Full Backups section), wherein the plurality of frequencies includes a daily frequency, a weekly frequency, and a monthly frequency (Figures 2(a) & 2(b));
determining that the usage data is forecasted more accurately for a first frequency of the at least two frequencies than for a second frequency of the at least two frequencies (page 211, 2) Modeling Full Backups section; pages 211-212, D. Merged Model section);
selecting the usage data forecasted for the first frequency of the at least two frequencies based upon, at least in part, determining that the usage data is forecasted more accurately for the first frequency (page 212, IV. Predicting Capacity Usage: 1st – 2nd para.; page 212, A. Full Backups section; B. Adding Incremental Backups section; Figures 3 & 4); 
predicting future usage of an item based upon, at least in part, the usage data forecasted for the first frequency (pages 213-214, A. Datasets section; page 214, B. Linear Dataset section; pages 214-215, C. Trending Dataset section; pages 215-216, D. Stratified Dataset section; Figures 7 & 9-13; Table I); and
providing, by the computing device, a notification of the future usage of the item (page 216, E. Summary of the Results section; Table II; page 216, F. Training Size and Prediction Length section). 
Referring to claim 15, Samak et al. disclose a computing system including one or more processors and one or more memories configured to perform operations (Abstract) comprising:
identifying, by a computing device, historical data (e.g., “Backup History” – Figure 1(a); page 209, 2nd col., lines 3-18; page 209, III. Forecasting Backup Sizes: 1st para.);
e.g., Equations 1-2) and checking the historical data for stationarity (page 210, A. ARIMA section; pages 210-211, B. Stochastic Model with Clustering section; Figures 1(a) & 1(b)); 
forecasting usage data for at least two frequencies of a plurality of frequencies associated with the historical data based upon, at least in part, the historical data (page 211, C. Forecasting: 1st – 3rd para.; page 211, 2) Modeling Full Backups section), wherein the plurality of frequencies includes a daily frequency, a weekly frequency, and a monthly frequency (Figures 2(a) & 2(b));
determining that the usage data is forecasted more accurately for a first frequency of the at least two frequencies than for a second frequency of the at least two frequencies (page 211, 2) Modeling Full Backups section; pages 211-212, D. Merged Model section);
selecting the usage data forecasted for the first frequency of the at least two frequencies based upon, at least in part, determining that the usage data is forecasted more accurately for the first frequency (page 212, IV. Predicting Capacity Usage: 1st – 2nd para.; page 212, A. Full Backups section; B. Adding Incremental Backups section; Figures 3 & 4); 
predicting future usage of an item based upon, at least in part, the usage data forecasted for the first frequency (pages 213-214, A. Datasets section; page 214, B. Linear Dataset section; pages 214-215, C. Trending Dataset section; pages 215-216, D. Stratified Dataset section; Figures 7 & 9-13; Table I); and
providing, by the computing device, a notification of the future usage of the item (page 216, E. Summary of the Results section; Table II; page 216, F. Training Size and Prediction Length section). 
As to claim 16, Vaughn et al. disclose a computing system (Abstract), wherein the plurality of frequencies includes at least one of daily, weekly, and monthly (page 211, C. Forecasting: 1st – 3rd para.; page 211, 2) Modeling Full Backups section; Figures 2(a) & 2(b)). 
Referring to claims 3, 10, and 17, Samak et al. disclose a computer-implemented method/computer program product/computing system (Abstract), wherein determining that the usage data is forecasted more accurately for the first frequency includes running a model on the page 211, 2) Modeling Full Backups section; pages 211-212, D. Merged Model section). 
As to claims 4, 11, and 18, Samak et al. disclose a computer-implemented method/computer program product/computing system (Abstract), wherein the model includes a Seasonality Trend using Loess (STL) model (e.g., autoregressive moving average (ARMA) - page 210, A. ARIMA section/e.g., regression - page 211, 2) Modeling Full Backups section; pages 214-215, C. Trending Dataset section; Figure 10). 
Referring to claims 5, 12, and 19, Vaughn et al. disclose a computer-implemented method/computer program product/computing system (Abstract), wherein determining that the usage data is forecasted more accurately for the first frequency includes quantifying performance of the model using a precision matrix (e.g., mean time error – Table II; page 216, E. Summary of the Results section; page 216, F. Training Size and Prediction length section; Figure 14). 
As to claims 6, 13, and 20, Vaughn et al. disclose a computer-implemented method/computer program product/computing system (Abstract), wherein determining that the usage data is forecasted more accurately for the first frequency includes providing an upper bound and a lower bound with a mean forecast for at least the first frequency and the second frequency (page 216, E. Summary of the Results section; page 216, F. Training Size and Prediction length section; Figure 14). 
Referring to claims 7, and 14, Vaughn et al. disclose a computer-implemented method/computer program product (Abstract), wherein the precision matrix includes a Mean Absolute Percentage Error (MAPE) (e.g., mean time error – Table II; page 216, E. Summary of the Results section; page 216, F. Training Size and Prediction length section; Figure 14). 
As to claim 21, Vaughn et al. disclose a computer-implemented method (Abstract), wherein processing the data further comprises including test data within the historical data (page 211, C. Forecasting: 1st – 3rd para.; page 216, F. Training Size and Prediction length section).
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 3-8, and 10-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864